Citation Nr: 1132062	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-03 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to an initial evaluation higher than 10 percent for service-connected bilateral pes planus and plantar heel spurs with left foot plantar fasciitis.

3.  Entitlement to an initial evaluation higher than 10 percent for service-connected superior oblique myokymia, left eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from May 1986 through May 2008, when he retired as a Lieutenant Colonel.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In a November 2009 rating decision, the RO awarded an increased evaluation of 10 percent effective June 1, 2008, for the Veteran's bilateral pes planus and plantar heel spurs with left foot plantar fasciitis.  

In May 2011, the Veteran presented hearing testimony before the undersigned Veterans Law Judge by videoconference.  The transcript of the hearing is associated with the electronic record. 

At the Board hearing and at various times during the course of this appeal, the Veteran has asserted that he suffers from erectile dysfunction as a result of the medication he takes for his service-connected left eye disability.  See hearing transcript, page 6; see also January 2008 VA examination report.  The issue of entitlement to service connection for erectile dysfunction as secondary to service-connected superior oblique myokymia of the left eye has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The issue of entitlement to an initial evaluation higher than 10 percent for service-connected superior oblique myokymia of the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1986 to May 2008.  

2.  On May 27, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal, regarding the issues of entitlement to service connection for hyperlipidemia and entitlement to an initial evaluation higher than 10 percent for service-connected bilateral pes planus and plantar heel spurs with left foot plantar fasciitis and plantar heel spurs with left foot plantar fasciitis, is requested.  


CONCLUSIONS OF LAW

1.  Regarding the issue of entitlement to service connection for hyperlipidemia, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Regarding the issue of entitlement to an initial evaluation higher than 10 percent for service-connected bilateral pes planus, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, the Veteran told the undersigned Veterans Law Judge during his testimony at the May 2011 videoconference hearing that he wished to withdraw his appeal as to the issues involving service connection for hyperlipidemia, and an increased evaluation for his bilateral foot disability.  See hearing transcript, p. 2.  He further submitted a written statement confirming his desire to withdraw his appeal with respect to these issues on the day of the Board hearing.  See May 2011 Statement in Support of Claim, VA Form 21-4138.  Because the request to withdraw the appeal for the aforementioned issues is in writing and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeals, and those issues are properly ripe for dismissal.

Thus, the Veteran has withdrawn his appeal of the denials of service connection for hyperlipidemia and an increased rating for a bilateral foot disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, because the Board does not have jurisdiction to further review the appeal of those issues, and they must be dismissed.


ORDER

Entitlement to service connection for hyperlipidemia is dismissed.

Entitlement to an initial evaluation higher than 10 percent for service-connected bilateral pes planus and plantar heel spurs with left foot plantar fasciitis is dismissed.

REMAND

For reasons explained below, the Board finds that additional development is necessary before rendering a decision on the merits of the Veteran's increased rating claim for his left eye disability.

At the May 2011 Board hearing, the Veteran told the undersigned that his left eye disability causes his vision to oscillate and causes double vision any time that the superior oblique muscle is engaged.  He explained that he has difficulty reading a memo or engaging in pleasure reading as well as walking and navigating steps.  He likened his experience with the disability to "having a video camera on the hood of your car and . . . driving down a bumpy road . . ." then replaying the tape in real time.  See hearing transcript, pages 3-4.  

Review of the electronic record reveals that the Veteran underwent an eye examination in January 2008 in connection with his claim, which was before his retirement from the Army.  The doctor of optometry (J.K., O.D.) who conducted the examination remarked that the Veteran's eye disorder was "very rare" and was best evaluated by a neuro-ophthalmologist.   

After the Veteran retired from active service, he began to seek treatment for his left eye disability at Madigan Army Medical Center (AMC) in approximately March 2009.  In an August 2009 treatment record, it is noted that he had been symptomatic with the condition for almost five years but had experienced persistent symptoms over the past six months without any periods of remission, in addition to being symptomatic in primary gaze.  In a subsequent January 2010 treatment note, it is written that the Veteran's condition had been "resistant to medical therapy" and his symptoms were "clearly worsened by gaze down and to the right in the direction of action of the superior oblique muscle."  It is further noted that, while alternative treatment options were discussed with the Veteran, such options were noted to be limited and not always efficacious in treatment of his condition.   

In a letter dated September 7, 2010, the Veteran's treating neuro-ophthalmologist, Dr. M.G., wrote that the Veteran had been diagnosed with a condition known as superior oblique myokymia and had had symptoms of the disorder for the past four to five years.  She noted that it is a relatively uncommon condition which can be difficult to treat.  She explained that it caused the eye to shake at a high frequency, leading to a patient's perceiving the visual environment as oscillating and doubled, thus making it difficult to work, read, drive, or do any visually demanding task.  She also noted that the Veteran's condition is similar to nystagmus in that it causes the eye to shake and can be visually disabling.  She wrote that the treatments for the condition can have undesirable side effects and are not always effective.  She further commented that the Veteran's work and home life have been significantly impacted by the condition.  

As noted above, the Veteran's service-connected left eye disorder is evaluated as 10 percent disabling under the VA Rating Schedule.  The U.S. Court of Appeals for Veterans Claims has set forth a three-step analysis for determining whether referral for consideration of an extraschedular disability evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer v. Peake, 22 Vet. App. 242 (2008). 

The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun, supra, at 115.  Therefore, first, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  

In the second step, however, if the schedular evaluation does not fully contemplate the claimant's level of disability and symptomatology and therefore is found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116.  

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then, third, the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Veteran's treating neuro-ophthalmologist has acknowledged that the Veteran's disorder is relatively uncommon and difficult to treat.  The January 2008 eye examiner similarly acknowledged that the Veteran's eye disorder is very rare.  Further, it is notable that the diagnosis is rated as analogous to central nystagmus under 38 C.F.R. § 4.79, Diagnostic Code 6017 because the Veteran's particular diagnosed eye disorder is not found in the Rating Schedule.  The Veteran has complained of nausea and dizziness in addition to oscillating and double vision, which are symptoms not specifically contemplated in the schedular criteria for nystagmus.  For these reasons, the Board finds that the Veteran's disorder presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.   

In addition, because the Veteran's treating neuro-ophthalmologist has noted that the Veteran's work and home life have been significantly affected by the condition, the Board further finds that the Rating Schedule is inadequate to evaluate his disability picture due to factors such as significant interference with employment.  The Veteran is reportedly a director of surgical services at a hospital. 

Therefore, because the above evidence raises the possibility that the Veteran's service-connected left eye disability adversely affects his employment beyond the level contemplated by the Rating Schedule, the issue of entitlement to an initial evaluation higher than 10 percent for service-connected superior oblique myokymia of the left eye is remanded for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service, in accordance with 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any additional information or authorization that may be necessary from the Veteran, request any and all outstanding treatment records from May 2008 to the present, to include those located at Madigan AMC or any VA facility where the Veteran has received treatment for his service-connected left eye disability.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After associating any newly obtained treatment records with the claims folder and completing any other development deemed warranted, refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation for the Veteran's service-connected left eye superior oblique myokymia under the provisions of 38 C.F.R. § 3.321(b)(1).  

3.  Thereafter, readjudicate the Veteran's claim.  Should the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


